                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




JULIO TORRES PALOMO,                        )
     ID # 1923341,                          )
           Petitioner,                      )
                                            )      CIVIL ACTION NO.
VS.                                         )
                                            )      3:17-CV-1078-G (BH)
BRYAN COLLIER, Executive Director,          )
Texas Department of Criminal                )
Justice,                                    )
            Respondent.                     )




        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE


      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of

the opinion that the findings and conclusions of the magistrate judge are correct and

they are accepted as the findings and conclusions of the court.

      For the reasons stated in the findings, conclusions, and recommendation of the

United States Magistrate Judge, the clerk of the court is DIRECTED to
(1) terminate the post-judgment motion (docket entry 38) in this habeas case; (2)

open a new habeas case for administrative purposes only; (3) docket the post-

judgment motion (docket entry 38) as a § 2254 motion filed on March 7, 2019, in

that new case; (4) directly assign the new case to the same district judge and

magistrate judge as in this new case; (5) file a copy of the findings, conclusions, and

recommendation of the United States Magistrate Judge, and the order accepting the

findings, conclusions, and recommendation in the new case; and (6) and without

further judicial action, immediately TRANSFER the newly opened § 2254 action to

the United States Court of Appeals for the Fifth Circuit under Henderson v. Haro, 282

F.3d 862, 864 (5th Cir. 2002), and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997).*

      SO ORDERED.


April 15, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
        A certificate of appealability (COA) is not required to appeal an order
transferring a successive habeas petition. See In re Garrett, 633 F. App’x 260, 261
(5th Cir. 2016); United States v. Fulton, 780 F.3d 683 (5th Cir. 2015).

                                          -2-
